In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-278V
                                       Filed: June 30, 2015
                                           Unpublished

****************************
JANICE SCHROEDER,                         *
                                          *
                     Petitioner,          *     Ruling on Entitlement; Concession;
                                          *     Influenza (“Flu”) Vaccine;
                                          *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *     Administration (“SIRVA”); Special
AND HUMAN SERVICES,                       *     Processing Unit (“SPU”)
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Christine Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

      On March 18, 2015, Janice Schroeder filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as a result of an influenza [“flu”]
vaccination on November 12, 2013, she suffered a shoulder injury related to vaccine
administration [“SIRVA”]. Petition at 2. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On June 29, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1, 4. Specifically, respondent indicates that “petitioner’s alleged injury is consistent
with a shoulder injury related to vaccine administration [SIRVA] and recommends that
compensation be awarded in this case.” Id. at 1. Respondent further indicates that


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
“petitioner’s injury is not due to factors unrelated to the administration of the flu vaccine”
and that “the six month sequela requirement has been satisfied.” Id. at 4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                    s/Denise K. Vowell
                                    Denise K. Vowell
                                    Chief Special Master




                                              2